Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 1 of 36




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

   HERBERT MCARTHUR,
                                                        CASE NO.: ____________________
                  Plaintiff,
                                                        PLAINTIFF DEMANDS A
                                                        TRIAL BY JURY
          v.

   EASTERN EXTERMINATING INC.,

                 Defendant.

   __________________________________/

                                           COMPLAINT

         Plaintiff, HERBERT MCARTHUR (hereinafter referred to as “Plaintiff” and/or “Mr.

  McArthur”), through the undersign counsel, Derek Smith Law Group, PLLC, hereby complains of

  Defendant EASTERN EXTERMINATING, INC., (hereinafter referred to as “Defendant” and/or

  “Eastern Exterminating”), and alleges as follows:

                                       NATURE OF CASE

  1.     Plaintiff complains pursuant to Section 1981 of the Civil Rights Act of 1866, 42 U.S.C. §

         1981 (“Section 1981”); Title VII of the Civil Rights Act of 1964, 42 U.S.C. 2000e et seq.

         (“Title VII”); the Florida Civil Rights Act of 1992, Section 760.10 et seq. (“FCRA”); and

         Miami-Dade Ordinance 97-17, Art IV, Sec. 11A-26 and seeks damages to redress the

         injuries Plaintiff has suffered as a result of being discriminated against based on his sex

         and race and subjected to a race-based hostile work environment and sexual harassment,

         all leading to his wrongful termination.




                                                    1
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 2 of 36




  2.    Furthermore, this action is to redress the Defendant’s unlawful employment practices

        against Plaintiff, including Defendant’s unlawful discrimination against Plaintiff because

        of his sex and race and hostile work environment, all leading to his unlawful termination.

                                 JURISDICTION AND VENUE

  3.    This is an action for monetary damages and all other appropriate relief as deemed by the

        court, pursuant to Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §

        1981 (“Section 1981”), the Florida Civil Rights Act of 1992, Section 760.10 et seq.

        (“FCRA”); and Miami-Dade Ordinance 97-17, Art IV, Sec. 11A-26 (“Ordinance”).

  4.    This Court has jurisdiction of the federal claims herein pursuant to 28 U.S.C. §§ 1331 and

        1343, as this action involves federal questions regarding deprivation of Plaintiff’s civil

        rights under Title VII and Section 1981.

  5.    This Court has jurisdiction of the state and local claims herein pursuant to 29 U.S.C. §

        1367, as this action involves state and local causes of action arising from the same case or

        controversy as the federal claims herein.

  6.    Venue is proper in this district pursuant to 28 U.S.C. §1391(b) based upon the fact

        Defendant was and is located in this judicial district, and a substantial part of the events

        or omissions giving rise to this action, including the unlawful employment practices

        alleged herein, occurred in this district. Plaintiff was employed by Defendant within

        Miami-Dade County, Florida. Additionally, the events took place in Miami-Dade County,

        Florida.

  7.    Upon information and belief, Defendant employs numerous employees that are improperly

        classified and/or not classified as employees that, if properly classified, would equate to a



                                                    2
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 3 of 36




        total sufficient to satisfy jursifiction under the state laws applicable to this action.

        Accordingly, upin information and belief, Defendant is an employer as defined by all laws

        under which this action is brought and employs the requisite number of employees.

  8.    Pursuant to Ordinance No. 97-17, Chapter 11A, Article IV, Defendant is subject to the

        Miami-Dade Commission on Human Right’s jurisdiction as an employer located in the

        County of Miami-Dade with 5 or more employees.

                                PROCEDURAL REQUIREMENTS

  9.    Plaintiff has complied with all statutory prerequisites to file this action.

  10.   On or around January 7, 2020, Plaintiff dual filed his charge with the Equal Employment

        Opportunity Commission (“EEOC”) and the Miami-Dade Commission on Human Rights

        (”MDCHR”), Charge number 15C-2020-00083 and F-8057, respectively.

  11.   Plaintiff directed his claim to be filed with the EEOC and “any other state or local agency

        with whom you have a work-sharing agreement,” including but not limited to the MDCHR

        and the FCHR.

  12.   Accordingly, Plaintiff’s charge was properly dual-filed with the EEOC, FCHR, and

        MDCHR.

  13.   On May 12, 2021, the MDCHR issued Plaintiff a Notice of Determination, and the EEOC

        adopted this finding.

  14.   This action is being commenced within ninety (90) days of the EEOC’s determination.

                                              PARTIES

  15.   At all material times, Plaintiff is a individual Black male who is a resident of the State of

        Florida and resides in Miami-Dade County, Florida.




                                                   3
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 4 of 36




  16.   At all material times, Defendant is a Florida Profit Corporation duly existing by the virtue

        and laws of the State of Florida.

  17.   At all material times, Defendant Eastern Exterminating employed LISA STOREY

        (hereinafter referred to as “STOREY”) as Manager.

  18.   At all material times, STOREY held supervisory authority over Plaintiff, controlling

        carious tangible aspects of his employment, including but not limited to the power to hire

        and fire Plaintiff.

                                  FACTUAL ALLEGATIONS

  19.   On or about October 28, 2019, Defendant hired Plaintiff as a “Pest Control Technician.”

  20.   At all material times, Plaintiff was the only Black individual employed by Defendant.

  21.   In or around early November 2019, STOREY, Plaintiff’s supervisor, began training

        Plaintiff.

  22.   During the course of his employment with Defendant, and beginning as early as his

        training, Plaintiff was treated less favorably than non-black employees and non-male

        employees. Defendant’s disparate treatment of Plaintiff, by the conduct of its agent

        STOREY, is evinced by, but not limited to, the following acts:

  23.   In or around early November 2019, during the course of Plaintiff’s training, STOREY and

        Plaintiff were often alone inside the Defendant’s company van several times during the

        day.

  24.   On these occasions, STOREY rubbed and caressed Plaintiff above his knee and on his inner

        thigh several times throughout the day. Plaintiff found this touching offensive and

        unwelcomed.




                                                 4
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 5 of 36




  25.   STOREY’s unwelcomed, inappropriate caressing continued throughout Plaintiff’s training

        that lasted several days.

  26.   In response, Plaintiff told STOREY that he was uncomfortable with her repeated and

        continuous rubbing of the area above his knee and inner thigh.

  27.   After Plaintiff’s training concluded, and contrary to Plaintiff’s continued objections,

        STOREY persisted in her unwelcome and inappropriate touching of Plaintiff.

  28.   In or around December 2019, Plaintiff informed a colleague, Jeffrey (last name unknown),

        about STOREY’s inappropriate touching. In response, Jeffrey (last name unknown) told

        Plaintiff, “that’s just [STOREY].”

  29.   At all times material, STOREY’s conduct and comments were unwelcomed and unwanted

        by the Plaintiff.

  30.   Furthermore, STOREY discriminated against Plaintiff because of his race.

  31.   Importantly, at all times material, Plaintiff was the only Black male employed at

        Defendant.

  32.   By means of example, but not meant to be an exhaustive list, STOREY maintained an

        open-door policy for all non-Black employees to enter her office when needed.

  33.   However, Plaintiff, and Plaintiff alone, was excliptly required to knock for permission to

        enter STOREY’s office.

  34.   By further means of example, and not meant to be an exhaustive list, STOREY permitted

        other employees to pick things off her desk without permission, particularly the cannister

        of pens and hand sanitzer on her desk.




                                                 5
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 6 of 36




  35.   Nevertheless, Plaintiff, and Plaintiff alone, was explicitly required to ask permission to

        help himself to the candy and hand sanitzer STOREY offered to all other non-Black

        employees.

  36.   On at least one occasion, STOREY expressly reprimanded Plaintiff for using the

        handsanitizer on her desk in front of his peers and stated, “How dare you use that without

        asking me first!”

  37.   By further means of example, and not meant to be an exhaustive list, STOREY routinely

        targeted Plaintiff by accusing Plaintiff of failing to clean out the company truck he drove.

        STOREY went so far as to take photographs of the inside of his company truck.

        Importantly, STOREY never accused Plaintiff’s non-Black colleagues of failing to meet

        cleanliness standards nor did she excessively monitor the condition of their company-

        provided trucks.

  38.   In further discrimination and harassment of Plaintiff McArthur, STOREY repeatedly

        emphasized and elongated the phrase “Black people” when conversing with Plaintiff.

  39.   By means of example and not meant to be an exhaustive list, STOREY routinely told

        Plaintiff that more “Black people” and/or “Blacks” needed to support President Donald

        Trump’s reelection. In fact, on at least one occasion, STOREY forced Plaintiff McArthur

        to watch videos of Black women explaining their support for President Trump.

  40.   By further means of example, in or about December 2020, STOREY instructed Plaintiff,

        and Plaintiff alone, to ring the doorbell at customers’ homes in order to avoid being “shot.”

  41.   In its last act of discrimination and harassment of Plaintiff, on or about January 3, 2020,

        Plaintiff arrived at the worksite at 6 a.m. to begin his shift. At this point, STOREY informed

        Plaintiff that he was terminated.




                                                  6
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 7 of 36




  42.     On or about January 3, 2020, Defendant wrongfully terminated Plaintiff’s employment.

  43.     In or around December 2020, the Bureau of Inspection and Incident Response conducted

          a For Cause Inspection to assess Defendant’s compliance with the Structural Pest Control

          Act. During this inspection, Defendant was cited for permitting Plaintiff McArthur to

          conduct pest control operations without first being issued a Pest Control Identification

          Card.

  44.     All Pest Control Technicians employed by Defendant maintained a valid Pest Control

          Identification Card, except for Plaintiff. Upon information and belief, STOREY and

          Defendant’s management assisted all Pest Control Technicians with obtaining a Pest

          Control Identification Card, except for Plaintiff.

  45.     On or about March 26, 2020, the Bureau of Inspection and Incident Response issued

          Defendant a formal Notice of Noncompliance (“Notice”) stemming from the violation in

          or around December 20201. The Notice directed Defendant to assist in procuring a Pest

          Control Identification Card for Plaintiff in order to comply with applicable statutes and

          regulations.

  46.     At no point during Plaintiff’s employment did Defendant take any action to assist Plaintiff

          in procuring his Pest Control Identification Card.

  47.     In addition to these acts of discrimination and harassment, Defendant does not nor has it

          ever maintained a Human Resources Department to whom Plaintiff could direct his

          complaints of discrimination and harassment. Accordingly, Plaintiff was unable to lodge

          any formal complaints against STOREY.



  1
    The Notice of Noncompliance cites February 5, 2020 as the date of the violation. However, Plaintiff was not
  employed as of February 5, 2020. Upon information and belief, the date specified in the Notice of Noncompliance is
  a scrivner’s error.


                                                          7
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 8 of 36




  48.   The above are just some of the examples of unlawful discrimination and harassment to

        which Defendant subjected Plaintiff on the basis of his sex/gender and race.

  49.   The Defendant, by and through the actions of its employee/manager/supervisor STOREY,

        exhibited a pattern and practice of not only discrimination but also harassment.

  50.   Plaintiff claims a continuous practice of discrimination, claims a continuing violation, and

        makes all claims herein under the continuing violations doctrine.

  51.   That as a result of Defendant’s conduct and comments, Plaintiff was caused to sustain

        serious and permanent personal injuries, including permanent psychological injuries.

  52.   As a result of Defendant’s actions, Plaintiff felt extremely humiliated, degraded, victimized,

        embarrassed, and emotionally distressed. Plaintiff suffers from high stress, anxiety,

        depression, in addition to physical ailments.

  53.   As a result of Defendant’s discriminatory and intolerable treatment of Plaintiff, Plaintiff

        suffered and continues to suffer severe emotional distress.

  54.   As a result of Defendant’s unlawful conduct, Plaintiff has suffered damages, including but

        not limited to financial and economic damages, lost wages (back pay and front pay) and

        benefits, advancement opportunities within the company, and continues to suffer emotional

        distress, mental anguish, loss of dignity, and other intangible damages.

                                       COUNT ONE
                   Race/Color Discrimination in violation of 42 U.S.C. § 1981

  55.   Plaintiff realleges and incorporates by reference each allegation contained in the previous

        paragraphs, and further alleges as follows.

  56.   42 U.S. Code § 1981 - Equal rights under the law states provides:




                                                  8
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 9 of 36




          (a) “All persons within the jurisdiction of the United States shall have the same right

               in every State and Territory to make and enforce contracts, to sue, be parties, give

               evidence, and to the full and equal benefit of all laws and proceedings for the

               security of persons and property as is enjoyed by white citizens, and shall be subject

               to like punishment, pains, penalties, taxes, licenses, and exactions of every kind,

               and to no other.

          (b) For purposes of this section, the term “make and enforce contracts” includes the

               making, performance, modification, and termination of contracts, and the

               enjoyment of all benefits, privileges, terms, and conditions of the contractual

               relationship.

          (c) The rights protected by this section are protected against impairment by

               nongovernmental discrimination and impairment under color of State law.”

  57.   Defendant engaged in unlawful employment practices that violated 42 U.S.C §1981, by

        discriminating against Plaintiff on account of Plaintiff being of Black race.

  58.   Defendant violated Section 1981 by intentionally discriminating against Plaintiff in a

        serious tangible way with respect to compensation, terms, conditions or privileges of his

        employment.

  59.   Plaintiff’s race characteristics were a determinative or motivating factor in Defendant’s

        employment actions.

  60.   Defendant cannot show any legitimate nondiscriminatory reason for its employment

        practices and any reasons proffered by the Defendant for its actions against Plaintiff are

        pretextual and can readily be disbelieved.




                                                 9
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 10 of 36




   61.   Plaintiff’s protected status played a motivating part in the Defendant’s decisions even if

         other factors may also have motivated Defendant’s actions against Plaintiff.

   62.   Defendant’s harassment and highly offensive conduct to Plaintiff on account of Plaintiff’s

         race adversely affected the terms, conditions, and privileges of Plaintiff’s employment.

   63.   Defendant’s conduct was adequately severe and pervasive so as to alter the work

         environment and create an abusive and hostile work environment for Plaintiff.

   64.   Defendant acted upon a continuing course of conduct.

   65.   Defendant enforced a purposefully discriminatory pattern and practice of depriving

         Plaintiff, a Black individual, of the equal rights afforded to him, in violation of 42 U.S.C.

         §1981.

   66.   Defendant violated Section 1981, and Plaintiff suffered numerous damages as a result.

   67.   Plaintiff makes his claim against Defendant under all of the applicable paragraphs of 42

         U.S. Code § 1981.

   68.   As a result of Defendant’s violation of Section 1981, Plaintiff has been denied the

         enjoyment of all benefits, privileges, terms, and conditions of Plaintiff’s contractual

         relationship, which provided substantial compensation and benefits to the Plaintiff.

   69.   As alleged above, Defendant acted with malice or reckless indifference to the rights of the

         Plaintiff, thereby entitling Plaintiff to an award of punitive damages.

   70.   As a result of Defendant’s violations of Section 1981, Plaintiff has suffered damages,

         including, but not limited to: past and future lost wages, pain and suffering, inconvenience,

         mental anguish, loss of enjoyment of life, humiliation, emotional distress, reputational

         harm, diminishment of career opportunities, and other harm, both tangible and intangible.




                                                  10
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 11 of 36




   71.      Defendant’s actions were knowing, intentional, willful, malicious, and in reckless

            disregard of Plaintiff’s rights under U.S. Code § 1981.

   72.      Plaintiff further requests that his attorney’s fees and costs be awarded as permitted by law.

   73.      Conduct of Defendant and/or its agents deprived Plaintiff of his statutory rights guaranteed

            under federal law.

   74.      Plaintiff has been damaged by Defendant’s illegal conduct.

   WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

         a. Declare that Defendant has unlawfully discriminated against Plaintiff in violation of 42

            U.S.C. §1981; and

         b. Issue an order prohibiting further discrimination; and

         c. Order equitable relief including but not limited to back pay, reinstating Plaintiff with all

            promotions and seniority rights to which he is entitled, or award front pay in lieu of

            reinstatement, and all other equitable relief provided; and

         d. Award Plaintiff all compensatory damages provided; and

         e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment interest and such

            other and further relief as the Court deems proper.

                                           COUNT TWO
                  Race/Color Discrimination (Disparate Treatment)in Violation of TITLE VII

   75.      Plaintiff realleges and incorporates by reference each allegation contained in the previous

            paragraphs, and further alleges as follows.

   76.      Title VII states in relevant parts as follows: “§ 2000e-2. [Section 703] (a) Employer

            practices It shall be an unlawful employment practice for an employer – (1) to fail or

            refuse to hire or to discharge any individual, or otherwise to discriminate against any




                                                     11
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 12 of 36




         individual with respect to his compensation, terms, conditions, or privileges of

         employment, because of such individual’s race, color, religion, sex, or national origin.”

   77.   Defendant engaged in unlawful employment practices prohibited by 42 U.S.C. § 2000e et

         seq., by discriminating against Plaintiff because of his race.

   78.   Defendant Eastern Exterminating’s Employee/Manager/Supervisor STOREY treated

         Plaintiff differently than his peers based on his race/color, including denying Plaintiff a

         Pest Control Identification Card, harshly criticizing Plaintiff’s work product, holding

         Plaintiff to standards different from those of his peers, and making repeated and

         unreasonable references to Plaintiff’s race before wrongfully terminating Plaintiff’s

         employment, as alleged and set forth above.

   79.   The discriminatory actions of Defendant against Plaintiff, as described and set forth above,

         constitute an adverse employment action for purposes of Title VII. In subjecting Plaintiff

         to adverse employment action on the basis of his race, Defendant intentionally

         discriminated against Plaintiff with respect to the compensation, terms, conditions, or

         privileges of his employment.

   80.   Plaintiff McArthur was subject to discriminatory conduct and comments during his

         employment with Eastern Exterminating, and this conduct was directed to and perpetuated

         upon Plaintiff because of his race.

   81.   The Defendant’s discharge of Plaintiff was, in whole or in part, because he was

         Black/African American.

   82.   At all times relevant, Defendant engaged in discriminatory practices which resulted in

         Plaintiff being subjected to a discriminatory hostile work environment in violation of Title

         VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq., as amended.


                                                  12
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 13 of 36




   83.      Defendant treated Plaintiff less favorably than similarly situated employees outside his

            protected class.

   84.      As a result of Defendant’s violations of The Civil Rights Act of 1964, Plaintiff has suffered

            damages, including, but not limited to: past and future lost wages, mental pain and

            suffering; humiliation; emotional distress; diminishment of career opportunities; harm to

            business reputation; loss of self-esteem; disruption to his family life; and other harm, pain

            and suffering, both tangible and intangible.

   85.      Conduct of Defendant and/or its agents deprived Plaintiff of his statutory rights guaranteed

            under Title VII.

   86.      Plaintiff further requests that his attorney’s fees and costs be awarded as permitted by law.

   87.      Plaintiff MCARTHUR has been damaged by the illegal conduct of Defendant.

   WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

         a. Declare that Defendant has unlawfully discriminated against Plaintiff in violation of Title

            VII of the Civil Rights Act; and

         b. Issue an order prohibiting further discrimination; and

         c. Order equitable relief including but not limited to back pay, reinstating Plaintiff with all

            promotions and seniority rights to which he is entitled, or award front pay in lieu of

            reinstatement, and all other equitable relief provided; and

         d. Award Plaintiff all compensatory damages provided; and

         e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment interest and such

            other and further relief as the Court deems proper.

                                                 COUNT THREE
                               Race/Color Discrimination (Hostile Work Environment)
                                            in Violation of the Title VII




                                                     13
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 14 of 36




   88.   Plaintiff realleges and incorporates by reference each allegation contained in the previous

         paragraphs, and further alleges as follows.

   89.   The Civil Rights Act of 1964 prohibits inappropriate conduct in the workplace which

         leaves any person feeling harassed or discriminated against, due to his or her gender, age,

         religion, national origin or race.

   90.   Here, Defendant’s conduct occurred because of Plaintiff’s legally protected characteristic,

         and the conduct was severe or pervasive enough to make a reasonable person of the same

         legally protected class believe that the conditions of employment were altered, and that the

         working environment was intimidating, hostile or abusive.

   91.   Defendant’s Employee/Manager/Supervisor STOREY harassed Plaintiff based on his

         race, including harshly and unreasonably criticizing Plaintiff’s work product, failing to

         provide Plaintiff with proper certification to conduct his job duties, and repeatedly

         referencing “Black people” to Plaintiff, while favoring Plaintiff’s White/Caucasian peers,

         as alleged and set forth above.

   92.   The harassment of Plaintiff included, but was not limited to, unfairly and unreasonably

         charging Plaintiff with violations of policy, failing to provide Plaintiff with a Pest Control

         Identification Card as required by law and given to all other Pest Control Technicians of

         Defendant, and requiring Plaintiff to abide by rules and standards that his Non-Black

         peers did not.

   93.   The harassing actions of Defendant against Plaintiff, as described and set forth above,

         constitute an adverse employment action for purposes of Title VII. In subjecting Plaintiff

         to adverse employment action on the basis of his race, Defendant intentionally harassed




                                                  14
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 15 of 36




            Plaintiff with respect to the compensation, terms, conditions, or privileges of his

            employment.

   94.      The harassing conduct was directly connected to Plaintiff McArthur’s race.

   95.      Plaintiff did not welcome Defendant’s harassing conduct or comments.

   96.      Defendant abused its supervisory authority over Plaintiff by creating a hostile work

            environment. A reasonable person subjected to Plaintiff McArthur’s working environment

            would believe Defendant’s conduct was severe or pervasive enough to have altered the

            terms and conditions of employment and render the working environment intimidating,

            hostile or abusive.

   97.      As a result of Defendant’s violations of The Civil Right Act of 1964, Plaintiff has suffered

            damages, including, but not limited to: past and future lost wages, mental pain and

            suffering; humiliation; emotional distress; diminishment of career opportunities; harm to

            business reputation; loss of self-esteem; disruption to his family life; and other harm, pain

            and suffering, both tangible and intangible.

   98.      Conduct of Defendant and/or its agents deprived Plaintiff of his statutory rights guaranteed

            under Title VII.

   99.      Plaintiff further requests that his attorney’s fees and costs be awarded as permitted by

            federal law.

   100.     Plaintiff McArthur has been damaged by the illegal conduct of Defendant.

   WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

         a. Declare that Defendant has unlawfully discriminated against Plaintiff in violation of Title

            VII of the Civil Rights Act; and

         b. Issue an order prohibiting further discrimination; and




                                                     15
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 16 of 36




      c. Order equitable relief including but not limited to back pay, reinstating Plaintiff with all

          promotions and seniority rights to which he is entitled, or award front pay in lieu of

          reinstatement, and all other equitable relief provided; and

      d. Award Plaintiff all compensatory damages provided; and

      e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment interest and such

          other and further relief as the Court deems proper.



                                        COUNT FOUR
               Sex/Gender Discrimination (Disparate Treatment) in Violation of TITLE VII

   101.   Plaintiff realleges and incorporates by reference each allegation contained in the previous

          paragraphs, and further alleges as follows.

   102.   Title VII states in relevant parts as follows: “§ 2000e-2. [Section 703] (a) Employer

          practices It shall be an unlawful employment practice for an employer – (1) to fail or

          refuse to hire or to discharge any individual, or otherwise to discriminate against any

          individual with respect to his compensation, terms, conditions, or privileges of

          employment, because of such individual’s race, color, religion, sex, or national origin.”

   103.   Defendant engaged in unlawful employment practices prohibited by 42 U.S.C. § 2000e et

          seq., by discriminating against Plaintiff because of his sex/gender.

   104.   Defendant Eastern Exterminating’s Employee/Manager/Supervisor STOREY treated

          Plaintiff differently than his peers based on his sex/gender, including denying Plaintiff a

          Pest Control Identification Card, harshly criticizing Plaintiff’s work product, holding

          Plaintiff to standards different from those of his peers, and repeatedly and uninvitingly




                                                   16
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 17 of 36




          touching Plaintiff, before wrongfully terminating Plaintiff’s employment, as alleged and

          set forth above.

   105.   The discriminatory actions of Defendant against Plaintiff, as described and set forth above,

          constitute an adverse employment action for purposes of Title VII. In subjecting Plaintiff

          to adverse employment action on the basis of his sex/gender, Defendant intentionally

          discriminated against Plaintiff with respect to the compensation, terms, conditions, or

          privileges of his employment.

   106.   Plaintiff McArthur was subject to discriminatory conduct and comments during his

          employment with Eastern Exterminating, and this conduct was directed to and perpetuated

          upon Plaintiff because of his sex/gender.

   107.   The Defendant’s discharge of Plaintiff was, in whole or in part, because he was male.

   108.   At all times relevant, Defendant engaged in discriminatory practices which resulted in

          Plaintiff being subjected to a discriminatory hostile work environment in violation of Title

          VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq., as amended.

   109.   Defendant treated Plaintiff less favorably than similarly situated employees outside his

          protected class.

   110.   As a result of Defendant’s violations of The Civil Rights Act of 1964, Plaintiff has suffered

          damages, including, but not limited to: past and future lost wages, mental pain and

          suffering; humiliation; emotional distress; diminishment of career opportunities; harm to

          business reputation; loss of self-esteem; disruption to his family life; and other harm, pain

          and suffering, both tangible and intangible.

   111.   Conduct of Defendant and/or its agents deprived Plaintiff of his statutory rights guaranteed

          under Title VII.



                                                   17
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 18 of 36




   112.   Plaintiff further requests that his attorney’s fees and costs be awarded as permitted by

          federal law.

   113.   Plaintiff McArthur has been damaged by the illegal conduct of Defendant.

                                             COUNT FIVE
                               Sexual Harassment in Violation of the Title VII

   114.   Plaintiff realleges and incorporates by reference each allegation contained in the previous

          paragraphs, and further alleges as follows.

   115.   The Civil Rights Act of 1964 prohibits inappropriate conduct in the workplace which

          leaves any person feeling harassed or discriminated against, due to his or her gender, age,

          religion, national origin or race.

   116.   Here, Defendant’s conduct occurred because of Plaintiff’s legally protected characteristic,

          and the conduct was severe or pervasive enough to make a reasonable person of the same

          legally protected class believe that the conditions of employment were altered, and that the

          working environment was intimidating, hostile or abusive.

   117.   Defendant’s Employee/Manager/Supervisor STOREY harassed Plaintiff based on his

          sex/gender, including harshly and unreasonably criticizing Plaintiff’s work product,

          failing to provide Plaintiff with proper certification to conduct his job duties, repeatedly

          and uninvitingly caressing Plaintiff’s knee, and requiring Plainiff to abide by different

          rules for conduct in the workplace, as alleged and set forth above.

   118.   The harassment of Plaintiff included, but was not limited to, the repeated and offensive

          caressing of Plaintff’s knee, unfairly and unreasonably charging Plaintiff with violations

          of policy, failing to provide Plaintiff with a Pest Control Identification Card as required

          by law and given to all other Pest Control Technicians of Defendant, and requiring

          Plaintiff to abide by rules and standards that his non-male colleagues did not.


                                                   18
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 19 of 36




   119.   The harassing actions of Defendant against Plaintiff, as described and set forth above,

          constitute an adverse employment action for purposes of Title VII. In subjecting Plaintiff

          to adverse employment action on the basis of his sex/gender, Defendant intentionally

          harassed Plaintiff with respect to the compensation, terms, conditions, or privileges of his

          employment.

   120.   The harassing conduct was directly connected to Plaintiff McArthur’s sex/gender.

   121.   Plaintiff did not welcome Defendant’s harassing conduct or comments.

   122.   Defendant abused its supervisory authority over Plaintiff by creating a hostile work

          environment. A reasonable person subjected to Plaintiff McArthur’s working environment

          would believe Defendant’s conduct was severe or pervasive enough to have altered the

          terms and conditions of employment and render the working environment intimidating,

          hostile or abusive.

   123.   As a result of Defendant’s violations of The Civil Right Act of 1964, Plaintiff has suffered

          damages, including, but not limited to: past and future lost wages, mental pain and

          suffering; humiliation; emotional distress; diminishment of career opportunities; harm to

          business reputation; loss of self-esteem; disruption to his family life; and other harm, pain

          and suffering, both tangible and intangible.

   124.   Conduct of Defendant and/or its agents deprived Plaintiff of his statutory rights guaranteed

          under Title VII.

   125.   Plaintiff further requests that his attorney’s fees and costs be awarded as permitted by

          federal law.

   126.   Plaintiff McArthur has been damaged by the illegal conduct of Defendant.

   WHEREFORE, Plaintiff demands trial by jury and requests this Court to:




                                                   19
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 20 of 36




      a. Declare that Defendant has unlawfully discriminated against Plaintiff in violation of Title

          VII of the Civil Rights Act; and

      b. Issue an order prohibiting further discrimination; and

      c. Order equitable relief including but not limited to back pay, reinstating Plaintiff with all

          promotions and seniority rights to which he is entitled, or award front pay in lieu of

          reinstatement, and all other equitable relief provided; and

      d. Award Plaintiff all compensatory damages provided; and

      e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment interest and such

          other and further relief as the Court deems proper.

                                         COUNT SIX
     Sex Discrimination (Disparate Treatment) in Violation of Florida Statute Section §760.10

   127.   Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

          previous paragraphs herein.

   128.   The FCRA makes it unlawful for an employer to discriminate against an employee based

          on that person’s sex. § 760.10(1)(a) Fla. Stat. (2020).

   129.   Florida Statute Section 760.10(1)(a) provides that “[i]t is an unlawful employment practice

          for an employer…to discriminate against any individual with respect to compensation,

          terms, conditions, or privileges of employment, because of such individual’s race, color,

          religion, sex, pregnancy, national origin, age, handicap, or marital status.”

   130.   The hostile work environment and Defendant’s adverse and disparate treatment of Plaintiff

          to which Plaintiff was subjected as described and set forth above, including his termination

          of employment, was because of Plaintiff’s sex.




                                                   20
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 21 of 36




   131.   Defendant is prohibited under the FCRA from discriminating against Plaintiff because of

          his sex with regard to discharge, employee compensation, and other terms, conditions, and

          privileges of employment.

   132.   In subjecting Plaintiff to adverse employment action on the basis of his sex, Defendant

          intentionally discriminated against Plaintiff with respect to the compensation, terms,

          conditions, or privileges of his employment.

   133.   At all times relevant, Defendant, by and through its agent STOREY, intended to unlawfully

          discriminate against Plaintiff in the terms and conditions of his employment because of his

          sex and Defendant did unlawfully discriminate against Plaintiff in the terms and privileges

          of his employment because of his sex in violation of the FCRA.

   134.   Defendant violated the FCRA by unlawfully discharging and discriminating against

          Plaintiff based his sex/gender, of which the Defendant was fully aware of.

   135.   As a result of Defendant’s intentional discriminatory conduct and Eastern Exterminating’s

          termination of Plaintiff’s employment in violation of the FCRA, Plaintiff has suffered and

          will continue to suffer financial and economic damages in the form of lost wages (front

          and back pay) and lost benefits.

   136.   Plaintiff has also suffered and will continue to suffer emotional distress, mental anguish,

          loss of dignity, and other intangible damages.

   137.   Plaintiff accordingly demands lost economic damages, lost wages, back pay, interest, front

          pay, the value and/or economic impact of lost benefits, and compensatory damages.

   138.   Defendant’s actions were knowing, intentional, willful, malicious, and in reckless

          disregard of Plaintiff’s rights under the FCRA.

   139.   Plaintiff further requests that his attorney’s fees and costs be awarded as permitted by law.




                                                   21
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 22 of 36




   140.   Conduct of Defendant and/or its agents deprived Plaintiff of his statutory rights guaranteed

          under state law.

   141.   Plaintiff has been damaged by Defendant’s illegal conduct.

   WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

      a. Declare that Defendant has unlawfully discriminated against Plaintiff in violation of Florida

          Statute Section §760.10; and

      b. Issue an order prohibiting further discrimination; and

      c. Order equitable relief including but not limited to back pay, reinstating Plaintiff with all

          promotions and seniority rights to which he is entitled, or award front pay in lieu of

          reinstatement, and all other equitable relief provided; and

      d. Award Plaintiff all compensatory damages provided; and

      e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment interest and such

          other and further relief as the Court deems proper.

                                      COUNT SEVEN
             Sexual Harassment in Violation of Florida Statute Section §760.10(1)(a)

   142.   Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

          previous paragraphs herein.

   143.   The FCRA prohibits employment discrimination based on sex, and prohibits harassment

          based on these protected characteristics.

   144.   Florida Statute Section 760.10(1)(a) provides that “[i]t is an unlawful employment practice

          for an employer…to discriminate against any individual with respect to compensation,

          terms, conditions, or privileges of employment, because of such individual’s race, color,

          religion, sex, pregnancy, national origin, age, handicap, or marital status.”




                                                   22
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 23 of 36




   145.   STOREY’s relentless harassment, ridicule, and humiliation over Plaintiff’s sex as

          described and set forth above, including touching Plaintiff inappropriately during training,

          requiring Plaintiff to abide by different standards than his non-male colleagues, and failing

          to provide Plaintiff with a Pest Control Identification Card, altered the terms and conditions

          of Plaintiff’s employment, and created a hostile work environment in violation of the

          FCRA.

   146.   Defendant violated the FCRA by unlawfully discharging and discriminating against

          Plaintiff based his sex, of which the Defendant was fully aware.

   147.   The harassment directed at Plaintiff was sufficiently severe and pervasive so as to

          unreasonably interfere with his physical and/or psychological health, work performance

          and to create and intimidating, hostile and offensive working environment.

   148.   As a result of Defendant’s intentional discriminatory conduct in violation of the FCRA,

          Plaintiff has suffered and will continue to suffer financial and economic damages in the

          form of lost wages (front and back pay) and lost benefits.

   149.   Plaintiff has also suffered and will continue to suffer emotional distress, mental anguish,

          loss of dignity, lost wages, back pay, interest, front pay, the value and/or economic impact

          of lost benefits, and compensatory damages.

   150.   Defendant’s actions were knowing, intentional, willful, malicious, and in reckless

          disregard of Plaintiff’s rights under the FCRA.

   151.   Plaintiff further requests that his attorney’s fees and costs be awarded as permitted by law.

   152.   Conduct of Defendant and/or its agents deprived Plaintiff of his statutory rights guaranteed

          under state law.

   153.   Plaintiff has been damaged by the illegal conduct of Defendant.




                                                   23
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 24 of 36




   WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

      a. Declare that Defendant has unlawfully discriminated against Plaintiff in violation of Florida

          Statute Section §760.10; and

      b. Issue an order prohibiting further discrimination; and

      c. Order equitable relief including but not limited to back pay, reinstating Plaintiff with all

          promotions and seniority rights to which he is entitled, or award front pay in lieu of

          reinstatement, and all other equitable relief provided; and

      d. Award Plaintiff all compensatory damages provided; and

      e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment interest and such

          other and further relief as the Court deems proper.

                                       COUNT EIGHT
    Race Discrimination (Disparate Treatment) in Violation of Florida Statute Section §760.10

   154.   Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

          previous paragraphs herein.

   155.   The FCRA makes it unlawful for an employer to discriminate against an employee based

          on that person’s race. § 760.10(1)(a) Fla. Stat. (2020).

   156.   Florida Statute Section 760.10(1)(a) provides that “[i]t is an unlawful employment practice

          for an employer…to discriminate against any individual with respect to compensation,

          terms, conditions, or privileges of employment, because of such individual’s race, color,

          religion, sex, pregnancy, national origin, age, handicap, or marital status.”

   157.   Defendant’s adverse and disparate treatment of Plaintiff to which Plaintiff was subjected

          as described and set forth above, including his termination of employment, was because of

          Plaintiff’s race.




                                                   24
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 25 of 36




   158.   Defendant is prohibited under the FCRA from discriminating against Plaintiff because of

          his race with regard to discharge, employee compensation, and other terms, conditions, and

          privileges of employment.

   159.   In subjecting Plaintiff to adverse employment action on the basis of his race, Defendant,

          by and through its agent STOREY, intentionally discriminated against Plaintiff with

          respect to the compensation, terms, conditions, or privileges of his employment.

   160.   At all times relevant, Defendant, by and through its employees, intended to unlawfully

          discriminate against Plaintiff in the terms and conditions of his employment because of his

          race and Defendant did unlawfully discriminate against Plaintiff in the terms and privileges

          of his employment because of his race in violation of the FCRA.

   161.   Defendant violated the FCRA by unlawfully discharging and discriminating against

          Plaintiff based his race, of which the Defendant was fully aware of.

   162.   As a result of Defendant’s intentional discriminatory conduct and termination of Plaintiff’s

          employment in violation of the FCRA, Plaintiff has suffered and will continue to suffer

          financial and economic damages in the form of lost wages (front and back pay) and lost

          benefits. Plaintiff has also suffered and will continue to suffer emotional distress, mental

          anguish, loss of dignity, and other intangible damages. Plaintiff accordingly demands lost

          economic damages, lost wages, back pay, interest, front pay, the value and/or economic

          impact of lost benefits, and compensatory damages.

   163.   Defendant’s actions were knowing, intentional, willful, malicious, and in reckless

          disregard of Plaintiff’s rights under the FCRA. Accordingly, Plaintiff also requests

          punitive damages as authorized by the FCRA.

   164.   Plaintiff further requests that his attorney’s fees and costs be awarded as permitted by law.




                                                   25
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 26 of 36




   165.   Conduct of Defendant and/or its agents deprived Plaintiff of his statutory rights guaranteed

          under state law.

   166.   Plaintiff has been damaged by Defendant’s illegal conduct.

   WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

      a. Declare that Defendant has unlawfully discriminated against Plaintiff in violation of Florida

          Statute Section §760.10; and

      b. Issue an order prohibiting further discrimination; and

      c. Order equitable relief including but not limited to back pay, reinstating Plaintiff with all

          promotions and seniority rights to which he is entitled, or award front pay in lieu of

          reinstatement, and all other equitable relief provided; and

      d. Award Plaintiff all compensatory damages provided; and

      e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment interest and such

          other and further relief as the Court deems proper.

                                      COUNT NINE
   Hostile Work Environment (Race/Color) in Violation of Florida Statute Section §760.10(1)(a)

   167.   Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

          previous paragraphs herein.

   168.   The FCRA prohibits employment discrimination based on race, and prohibits harassment

          based on these protected characteristics.

   169.   Florida Statute Section 760.10(1)(a) provides that “[i]t is an unlawful employment practice

          for an employer…to discriminate against any individual with respect to compensation,

          terms, conditions, or privileges of employment, because of such individual’s race, color,

          religion, sex, pregnancy, national origin, age, handicap, or marital status.”




                                                   26
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 27 of 36




   170.   STOREY’s relentless harassment, ridicule, and humiliation over Plaintiff’s race as

          described and set forth above, including harshly and unreasonably criticizing Plaintiff’s

          work product, requiring Plaintff to adhere to different standards of conduct than his Non-

          Black peers, warning Plaintiff to ring customer’s doorbells to avoid being “shot”, and

          failed to provide Plaintiff with a Pest Control Identification Card as alleged and described

          above, altered the terms and conditions of Plaintiff’s employment and created a hostile

          work environment in violation of the FCRA.

   171.   Defendant violated the FCRA by unlawfully discharging and discriminating against

          Plaintiff based his race, of which the Defendant was fully aware.

   172.   The harassment directed at Plaintiff was sufficiently severe and pervasive so as to

          unreasonably interfere with his physical and/or psychological health, work performance

          and to create and intimidating, hostile and offensive working environment.

   173.   As a result of Defendant’s intentional discriminatory conduct in violation of the FCRA,

          Plaintiff has suffered and will continue to suffer financial and economic damages in the

          form of lost wages (front and back pay) and lost benefits.

   174.   Plaintiff has also suffered and will continue to suffer emotional distress, mental anguish,

          loss of dignity, lost wages, back pay, interest, front pay, the value and/or economic impact

          of lost benefits, and compensatory damages.

   175.   Defendant’s actions were knowing, intentional, willful, malicious, and in reckless

          disregard of Plaintiff’s rights under the FCRA.

   176.   Plaintiff further requests that his attorney’s fees and costs be awarded as permitted by law.

   177.   Conduct of Defendant and/or its agents deprived Plaintiff of his statutory rights guaranteed

          under state law.




                                                   27
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 28 of 36




   178.   Plaintiff has been damaged by the illegal conduct of Defendant.

   WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

      a. Declare that Defendant has unlawfully discriminated against Plaintiff in violation of Florida

          Statute Section §760.10; and

      b. Issue an order prohibiting further discrimination; and

      c. Order equitable relief including but not limited to back pay, reinstating Plaintiff with all

          promotions and seniority rights to which he is entitled, or award front pay in lieu of

          reinstatement, and all other equitable relief provided; and

      d. Award Plaintiff all compensatory damages provided; and

      e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment interest and such

          other and further relief as the Court deems proper.

                                         COUNT TEN
   Sex/Gender Discrimination in Violation of Miami Dade Ordinance 97-17 Art. IV, Sec. 11A-26

   179.   Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

          previous paragraphs herein.

   180.   Ordinance 97-17, Article IV, Sec. 11A-26(1) states in relevant parts as follows: “It shall

          be unlawful for any employer to engage in any practices described below on account of

          the race, color, religion, ancestry, sex, pregnancy, national origin, age, disability, marital

          status, familial status, gender identity, gender expression, sexual orientation, or actual or

          perceived status as a victim of domestic violence, dating violence or stalking of any

          individual or any person associated with such individual:

                 (a) To fail or refuse to hire or to otherwise discriminate against any individual...”




                                                    28
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 29 of 36




   181.   Defendant engaged in unlawful employment practices prohibited by Ordinance 97-17,

          Article IV, Sec. 11A-26(1) by discriminating against Plaintiff because of his sex/gender in

          the terms and conditions of his employment.

   182.   Defendant, by and through STOREY, regularly touched inappropriately Plaintiff during

          the course of his training in the confines and solitude of the company truck. Furthermore,

          Defendant required Plaintiff to abide by different standards of conduct than his non-male

          colleagues and entirely failed to provide Plaintiff with a Pest Control Identification Card.

   183.   Plaintiff was sexually harassed based on his gender.

   184.   Defendant treated Plaintiff less favorably than similarly situated employees outside the

          protected class.

   185.   Defendant engaged in unlawful employment practices prohibited by Ordinance 97-17,

          Article IV, Sec. 11A-26(1) by harassing and otherwise discriminating against Plaintiff as

          set forth herein.

   186.   Defendant violated Ordinance 97-17 by unlawfully discharging and discriminating against

          Plaintiff based on his gender, of which the Defendant was fully aware.

   187.   As a direct and proximate result of Defendant’s intentional discriminatory conduct in

          violation of Title VII, Plaintiff suffered and will continue to suffer damages including lost

          wages and benefits, severe emotional distress, mental anguish, suffering, loss of dignity,

          humiliation, embarrassment, loss of reputation, and other pecuniary and non-pecuniary

          losses.

   188.   Plaintiff further requests that his attorney’s fees and costs be awarded as permitted by law.

   189.   Conduct of Defendant and/or its agents deprived Plaintiff of his statutory rights guaranteed

          under Ordinance 97-17, Article IV, Sec. 11A-26(1).




                                                   29
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 30 of 36




   190.   Plaintiff has been damaged by the illegal conduct of Defendant.

   WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

      a. Declare that Defendant has unlawfully discriminated against Plaintiff in violation of

          Ordinance 97-17, Article IV, Sec. 11A-26(1); and

      b. Issue an order prohibiting further discrimination; and

      c. Order equitable relief including but not limited to back pay, reinstating Plaintiff with all

          promotions and seniority rights to which he is entitled, or award front pay in lieu of

          reinstatement, and all other equitable relief provided; and

      d. Award Plaintiff all compensatory damages provided; and

      e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment interest and such

          other and further relief as the Court deems proper.

                                       COUNT ELEVEN
      Race Discrimination in Violation of Miami Dade Ordinance 97-17 Art. IV, Sec. 11A-26

   191.   Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

          previous paragraphs herein.

   192.   Ordinance 97-17, Article IV, Sec. 11A-26(1) states in relevant parts as follows: “It shall

          be unlawful for any employer to engage in any practices described below on account of

          the race, color, religion, ancestry, sex, pregnancy, national origin, age, disability, marital

          status, familial status, gender identity, gender expression, sexual orientation, or actual or

          perceived status as a victim of domestic violence, dating violence or stalking of any

          individual or any person associated with such individual:

                 (a) To fail or refuse to hire or to otherwise discriminate against any individual...”




                                                    30
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 31 of 36




   193.   Defendant engaged in unlawful employment practices prohibited by Ordinance 97-17,

          Article IV, Sec. 11A-26(1) by discriminating against Plaintiff because of his race in the

          terms and conditions of his employment.

   194.   Defendant, by and through STOREY, regularly and unreasonably harshly criticized

          Plaintiff’s work product and made repeated references to and generalizations of “Black

          people.” Furthermore, Defendant required Plaintiff to abide by different standards of

          conduct than his non-Black colleagues and entirely failed to provide Plaintiff with a Pest

          Control Identification Card.

   195.   Plaintiff was sexually harassed based on his race.

   196.   Defendant treated Plaintiff less favorably than similarly situated employees outside the

          protected class.

   197.   Defendant engaged in unlawful employment practices prohibited by Ordinance 97-17,

          Article IV, Sec. 11A-26(1) by harassing and otherwise discriminating against Plaintiff as

          set forth herein.

   198.   Defendant violated Ordinance 97-17, Article IV, Sec. 11A-26(1) by unlawfully

          discharging and discriminating against Plaintiff based on his race, of which the Defendant

          was fully aware.

   199.   As a direct and proximate result of Defendant’s intentional discriminatory conduct in

          violation of Title VII, Plaintiff suffered and will continue to suffer damages including lost

          wages and benefits, severe emotional distress, mental anguish, suffering, loss of dignity,

          humiliation, embarrassment, loss of reputation, and other pecuniary and non-pecuniary

          losses.

   200.   Plaintiff further requests that his attorney’s fees and costs be awarded as permitted by law.




                                                   31
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 32 of 36




   201.   Conduct of Defendant and/or its agents deprived Plaintiff of his statutory rights guaranteed

          under Ordinance 97-17, Article IV, Sec. 11A-26(1).

   202.   Plaintiff McArthur has been damaged by the illegal conduct of Defendant.

   WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

      a. Declare that Defendant has unlawfully discriminated against Plaintiff in violation of

          Ordinance 97-17, Article IV, Sec. 11A-26(1); and

      b. Issue an order prohibiting further discrimination; and

      c. Order equitable relief including but not limited to back pay, reinstating Plaintiff with all

          promotions and seniority rights to which he is entitled, or award front pay in lieu of

          reinstatement, and all other equitable relief provided; and

      d. Award Plaintiff all compensatory damages provided; and

      e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment interest and such

          other and further relief as the Court deems proper.

                                      COUNT TWELVE
      Sexual Harassment in Violation of Miami Dade Ordinance 97-17, Art. IV, Sec. 11A-26

   203.   Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

          previous paragraphs herein.

   204.   Ordinance 97-17, Article IV, Sec. 11A-26(1) prohibits inappropriate conduct in the

          workplace which leaves any person feeling harassed or discriminated against, due to his or

          her gender, age, religion, national origin or race.

   205.   Here, Defendant’s relentless harassment, ridicule, and humiliation over Plaintiff’s sex as

          described and set forth above, including touching Plaintiff inappropriately during training,

          requiring Plaintiff to abide by different standards than his non-male colleagues, and failing

          to provide Plaintiff with a Pest Control Identification Card, altered the terms and conditions



                                                    32
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 33 of 36




          of Plaintiff’s employment, and created a hostile work environment in violation of Miami

          Dade Ordinance 97-17, Art. IV, Sec. 11A-26.

   206.   Defendant’s conduct occurred because of Plaintiff’s legally protected characteristic, and

          the conduct was severe or pervasive enough to make a reasonable person of the same

          legally protected class believe that the conditions of employment were altered, and that the

          working environment was intimidating, hostile or abusive.

   207.   Defendant’s harassing conduct was directly connected to Plaintiff’s sex.

   208.   Plaintiff did not welcome Defendant’s discriminatory conduct or comments.

   209.   Defendant’s agent STOREY abused her supervisory authority over Plaintiff by creating a

          hostile work environment.

   210.   A reasonable person subjected to Plaintiff’s working environment would believe

          Defendant’s conduct was severe or pervasive enough to have altered the terms and

          conditions of employment and render the working environment intimidating, hostile or

          abusive.

   211.   As a result of Defendant’s violations of Ordinance 97-17, Article IV, Sec. 11A-26(1),

          Plaintiff has suffered damages, including, but not limited to: past and future lost wages,

          mental pain and suffering; humiliation; emotional distress; diminishment of career

          opportunities; harm to business reputation; loss of self-esteem; disruption to her family

          life; and other harm, pain and suffering, both tangible and intangible.

   212.   Plaintiff further requests that his attorney’s fees and costs be awarded as permitted by law.

   213.   Conduct of Defendant and/or its agents deprived Plaintiff of his statutory rights guaranteed

          under Ordinance 97-17, Article IV, Sec. 11A-26(1).

   214.   Plaintiff McArthur has been damaged by the illegal conduct of Defendant.




                                                   33
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 34 of 36




   WHEREFORE, Plaintiff demands trial by jury and requests this Court to:

      a. Declare that Defendant has unlawfully discriminated against Plaintiff in violation of

          Ordinance 97-17, Article IV, Sec. 11A-26(1); and

      b. Issue an order prohibiting further discrimination; and

      c. Order equitable relief including but not limited to back pay, reinstating Plaintiff with all

          promotions and seniority rights to which he is entitled, or award front pay in lieu of

          reinstatement, and all other equitable relief provided; and

      d. Award Plaintiff all compensatory damages provided; and

      e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment interest and such

          other and further relief as the Court deems proper.

                                   COUNT THIRTEEN
      Hostile Work Environment (Race/Color) in Violation of Miami Dade Ordinance 97-17
                                    Art. IV, Sec. 11A-26

   215.   Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

          previous paragraphs herein.

   216.   Ordinance 97-17, Article IV, Sec. 11A-26(1) prohibits inappropriate conduct in the

          workplace which leaves any person feeling harassed or discriminated against, due to his or

          her gender, age, religion, national origin or race.

   217.   Here, Defendant’s relentless harassment, ridicule, and humiliation over Plaintiff’s race as

          described and set forth above, including unreasonably harshly criticizing Plaintiff’s work

          product, warning Plaintiff to ring customer’s doorbells to avoid being “shot”, failing to

          provide Plaintiff with a Pest Control Identification Card ,and requiring Plaintiff to abide by

          different workplace standards and policies than Plaintiff’s non-Black peers, altered the




                                                    34
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 35 of 36




          terms and conditions of Plaintiff’s employment and created a hostile work environment in

          violation of Miami Dade Ordinance 97-17, Art. IV, Sec. 11A-26.

   218.   Defendant’s conduct occurred because of Plaintiff’s legally protected characteristic, and

          the conduct was severe or pervasive enough to make a reasonable person of the same

          legally protected class believe that the conditions of employment were altered, and that the

          working environment was intimidating, hostile or abusive.

   219.   Defendant’s harassing conduct was directly connected to Plaintiff’s race.

   220.   Plaintiff did not welcome Defendant’s discriminatory conduct or comments.

   221.   Defendant’s agent STOREY abused her supervisory authority over Plaintiff by creating a

          hostile work environment. A reasonable person subjected to Plaintiff’s working

          environment would believe Defendant’s conduct was severe or pervasive enough to have

          altered the terms and conditions of employment and render the working environment

          intimidating, hostile or abusive.

   222.   As a result of Defendant’s violations of Ordinance 97-17, Article IV, Sec. 11A-26(1),

          Plaintiff has suffered damages, including, but not limited to: past and future lost wages,

          mental pain and suffering; humiliation; emotional distress; diminishment of career

          opportunities; harm to business reputation; loss of self-esteem; disruption to her family

          life; and other harm, pain and suffering, both tangible and intangible.

   223.   Conduct of Defendant and/or its agents deprived Plaintiff of his statutory rights guaranteed

          under Ordinance 97-17, Article IV, Sec. 11A-26(1).

   224.   Plaintiff McArthur has been damaged by the illegal conduct of Defendant.

   WHEREFORE, Plaintiff demands trial by jury and requests this Court to:




                                                   35
Case 1:21-cv-22845-KMW Document 1 Entered on FLSD Docket 08/04/2021 Page 36 of 36




      a. Declare that Defendant has unlawfully discriminated against Plaintiff in violation of

         Ordinance 97-17, Article IV, Sec. 11A-26(1); and

      b. Issue an order prohibiting further discrimination; and

      c. Order equitable relief including but not limited to back pay, reinstating Plaintiff with all

         promotions and seniority rights to which he is entitled, or award front pay in lieu of

         reinstatement, and all other equitable relief provided; and

      d. Award Plaintiff all compensatory damages provided; and

      e. Award Plaintiff his costs, attorney’s fees, pre-judgment and post-judgment interest and such

         other and further relief as the Court deems proper.

                                          JURY DEMAND

         Plaintiff hereby demands a trial by jury on all issues triable before a jury.


   Dated: August 4, 2021
          Miami, FL
                                                        DEREK SMITH LAW GROUP, PLLC
                                                        701 Brickell Avenue, Suite 1310
                                                        Miami, Florida 33131
                                                        P.: (305) 946-1884


                                                        ________________
                                                        Lauren Tobin, Esq.
                                                        Fla. Bar No. 1024850
                                                        Lauren@dereksmithlaw.com

                                                        Attorney for Plaintiff Herbert McArthur




                                                   36
